Citation Nr: 1704508	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  13-10 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to August 1962.  He had additional periods of service in the Army National Guard of South Dakota.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A brief discussion of the procedural history is warranted to clarify the issues on appeal.  In this regard, a January 2009 rating decision initially denied the Veteran's September 2008 claim of entitlement to service connection for bilateral hearing loss and tinnitus.  Following the issuance of that decision, the RO scheduled the Veteran for a VA audiological examination based on the receipt of private treatment records submitted by the Veteran in January 2009, which were not considered by the RO in its initial January 2009 rating decision.  See November 2009 VA Notification Letter (notifying the Veteran that he was to be scheduled for a VA examination in connection with his claims); December 2009 Report of General Information (reflecting the Veteran's request to reschedule the VA examination).  See also January 2009 Rating Decision; February 2010 Rating Decision.

The Veteran's audiological examination occurred in February 2010, and a rating decision issued later that month confirmed and continued the previous denial of service connection for bilateral hearing loss and tinnitus.  See February 2010 VA Audiological Examination Report; February 2010 Rating Decision.  The Veteran submitted a notice of disagreement (NOD) in April 2010.  The RO issued a statement of the case (SOC) in January 2013, and the Veteran perfected his appeal as to the issues by submitting a VA Form 9 (Substantive Appeal) in March 2013.

Although the RO construed the service-connection claims for bilateral hearing loss and tinnitus as claims to reopen based on new and material evidence, the Board finds that the appeal of the denial of service connection for bilateral hearing loss and tinnitus stems from the January 2009 rating decision that initially denied the claims.  In this regard, as discussed, the RO continued to develop the Veteran's claims following the issuance of the January 2009 rating decision, in part based on evidence associated with the claims file within one year of the issuance of that decision.  Accordingly, that decision never became final, and the current claims relate back to the original denial of service connection for hearing loss and tinnitus in January 2009.  See 38 C.F.R. § 3.156(b) (2016) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).  Therefore, the issues have been characterized as reflected on the title page. 

In September 2016, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.  A transcript of the hearing is of record.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current bilateral hearing loss and tinnitus are related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385, 4.85 (2016). 

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a relationship between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In addition, certain chronic diseases, including sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

The Veteran maintains that he has a current bilateral hearing loss disability and tinnitus, both of which are the direct result of noise exposure during active service.  The Veteran specifically asserts he developed hearing loss and tinnitus as a result of in-service exposure to traumatic noise during the performance of duties as a field artilleryman and that these conditions have continued to worsen since service.  At the September 2016 Board Hearing, the Veteran testified he was exposed to traumatic noise during his active service in the form of artillery fire and explosions as part of his military duties working with 105 and 155 millimeter cannons.  He further reported that he experienced an auditory pathology in the form of ringing in the ears and decreased hearing activity following exposure to the weapons fire.

The Veteran has been diagnosed with both bilateral sensorineural hearing loss and bilateral tinnitus at a February 2010 VA-ordered audiological examination.  The audiogram shows that the Veteran has a current bilateral hearing loss disability for VA purposes, as the Veteran had bilateral puretone threshold levels greater than 40 decibels at 1000, 2000, 3000 and 4000 Hertz, and speech recognition scores on the Maryland CNC test of 80 percent in the right ear and 78 percent in the left ear.  See 38 C.F.R. § 3.385 (2016) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.); Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Moreover, at the hearing, the Veteran reported exposure to acoustic trauma during the performance of duties as a field artilleryman.  The Board notes the Veteran's July 1962 separation examination is silent for complaints of bilateral hearing loss or tinnitus.  Nevertheless, the Veteran testified at the September 2016 Board hearing that he first experienced an auditory pathology, including decreased hearing acuity and tinnitus, during his active service, and that his auditory symptoms have progressively worsened since that time.  See Hensley, 5 Vet. App. at 159-160 (holding that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service).

The Veteran is competent to report experiencing an in-service injury and resultant diminished hearing and additional auditory pathology in the form of tinnitus because hearing loss and tinnitus are conditions with unique and readily identifiable features that are capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson, 581 F.3d 1313.

Importantly, the Veteran's service personnel records show that his MOS was as a field artilleryman.  Additionally, the Veteran's reports of experiencing diminished hearing acuity immediately following separation from service are further bolstered by his competent testimony during his September 2016 hearing that he attempted to obtain hearing aids shortly after his discharge from active service in the 1960s.  See Jandreau, 492 F.3d 1372; Washington, 19 Vet. App. 362; see also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  He additionally noted that he saw civilian doctors and received multiple hearing tests during the 1960s.  See September 2016 Board Hearing Testimony; see also Jandreau, 492 F.3d 1372; Washington, 19 Vet. App. 362; see also Layno, 6 Vet. App. 465.

Accordingly, the Board finds the Veteran's account of experiencing in-service acoustic trauma and auditory symptomatology to be credible and consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, the Board finds the Veteran to be credible in his report of having auditory symptomatology since service.  Thus, there is competent and credible lay evidence of record that bilateral hearing loss and tinnitus occurred following acoustic trauma during active service and have continued to progress since that time.

The Board acknowledges there is a negative etiological opinion of record in the form of the February 2010 VA-ordered audiological examination report.  However, the Board declines to accept this opinion, as it failed to adequately address the Veteran's lay assertions of traumatic noise exposure and onset of auditory symptomatology, which the Board has found to be competent and credible.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  Importantly, while the VA examiner opined that the Veteran's bilateral hearing loss disability was not due to military noise exposure, the examiner failed to identify any alternate etiology for his symptoms, which, as discussed, the Veteran credibly reported arose during his active service.  See id.  Additionally, while the examiner opined that the Veteran's bilateral hearing loss and tinnitus were not due to military noise exposure, the examiner based the negative opinion primarily upon the absence of documented hearing loss upon separation.  However, 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley, 5 Vet. App. 155.  Ledford v. Derwinski, 3 Vet. App. 87 (1992) (lack of documented hearing loss while in service is not fatal to a claim for service connection.).  As a result, the February 2010 VA medical opinion forms an inadequate foundation upon which to base a denial of entitlement to service connection for bilateral hearing loss and tinnitus.

Rather, the Veteran has competently and credibly reported a continuity of symptomatology of bilateral auditory pathology in the form of tinnitus and decreased hearing acuity during and since active service.  Charles v. Principi, 16 Vet. App. 370 (2002); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  This report of a continuity of symptomatology suggests a link between his current bilateral hearing loss and tinnitus and active service.  Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, in absence of any probative evidence to the contrary, the Board finds that the evidence for and against the claims is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, the Board must resolve all reasonable doubt in favor of the Veteran.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


